DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dillig et al. (US 2013/0235618).

Regarding claim 1,
Dillig discloses (Fig. 1):


Regarding claim 2,
Dillig discloses (Fig. 1):
further comprising: an isolation switch (fig. 1, 48) structured to open to provide galvanic isolation between the line side (12)  and the load side (22) of the combination motor control device (stops current flowing to rectifier and inverter from power source, ¶0040-¶0042); and an actuator structured (54) to open the isolation switch (48, ¶0047), wherein the control circuit (C16, C22) is structured to control the actuator (58) to open the isolation switch (¶0047).

Regarding claim 4,

wherein the control circuit (Fig. 1, C16, C22) is structured to, in response to detecting the fault in power flowing through the combination motor control device (10), control the actuator (54) to open the isolation switch (48) after controlling the semiconductor switching and interruption circuit to turn off (16, 18, 22, ¶0040-¶0042).

Regarding claim 5,
Dillig discloses (Fig. 1):
further comprising: a diode rectifier circuit (Fig. 1, 16) structured to allow current to flow from the line side (12) to the load side (22) of the combination motor control device (10), wherein the diode rectifier circuit (16) includes a bridge rectifier with diodes (active rectifier has 6 diodes to form a bridge configuration, ¶0032-¶0035).

Regarding claim 6,
Dillig discloses (Fig. 1):
further comprising: a bi-directional switching circuit (Fig. 1, 16) structured to allow current to flow from the line side (12) to the load side (22) and from the load side(22)  to the line side (12) of the combination motor control device (10, ¶0032-¶0035).

Regarding claim 7,
Dillig discloses (Fig. 1):
wherein the bi-directional switching circuit (Fig. 1, 16) includes a bridge rectifier (active rectifier has 6 diodes to form a bridge configuration, ¶0032-¶0035).


Dillig discloses (Fig. 1):
further comprising: an electromagnetic filtering circuit (EMC) (Fig. 1, 28) electrically coupled between the line (12) and load sides (22) and being structured to provide electromagnetic filtering (¶0038).

Regarding claim 9,
Dillig discloses (Fig. 1):
wherein the solid state transistors (Fig. 1, S16, S22) include at least one of an insulated gate bipolar transistor (IGBT) (¶0034-¶0035), a metal- oxide-semiconductor field-effect-transistor (MOSFET), or an integrated gate-commutated thyristor (IGCT).

Regarding claim 10,
Dillig discloses (Fig. 1):
wherein the control circuit (Fig. 1, C16, C22) is structured to control the semiconductor switching and interruption circuit (16, 18, 22) by turning on or turning off the number of solid state transistors (S16, S22, ¶0040-¶0042).

Regarding claim 14,
Dillig discloses (Fig. 1):
further comprising: a snubber circuit (Fig. 1, 40) structured to absorb energy and provide protection against voltage transients (¶0038).

Regarding claim 15,

An electric motor system (Fig. 1, 10, 24) comprising: a motor (14, ¶0031); and a combination motor control device (Fig. 1, 10) comprising: a line side (12) structured to electrically connect to a power source (12, via 48, ¶0040), a load side (22) structured to electrically connect to the motor (14, ¶0042); a power circuit (38, 50, 60) structured to sense voltage and/or current flowing through the combination motor control device (¶0040-¶0042); a semiconductor switching and interruption circuit (16, 18, 22) including a number of solid state transistors (S16, S22) and being operable to turn on to allow power to flow through the combination motor control device (¶0032-¶0035) and to turn off to stop allowing power to flow through the combination motor control device (via semiconductor switches S16 and s22, and contactor 48, ¶0040-¶0042); and a control circuit (C16, C22)structured detect faults in power flowing through the combination motor control device (10) based on the sensed voltage and/or current (¶0040-¶0042), to control the semiconductor switching and interruption circuit (16, 18, 22) to provide a motor starter and/or motor controller functionality (¶0032-¶0035), and to control the semiconductor switching and interruption circuit (16, 18, 22) to turn off in response to detecting a fault in power flowing through the combination motor control device (10, ¶0040-¶0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dillig et al. (US 2013/0235618) in view of Juds et al. (US 2006/0256470).

Dillig discloses the above elements from claim 2.
They do not disclose:
wherein the isolation switch is a clinch joint.

However, Juds teaches (Fig. 5):
wherein the isolation switch is a clinch joint (Fig. 5, 134, ¶0047).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fault identification and prevention power system from Dillig that opens a contactor in the case of a fault (¶0040) and utilize a clinch joint as the contactor as taught by Juds in in order to open the contactor mechanically (¶0047) in order to interrupt the current due to faults.  This would offer improved reliability of being able to handle high currents and prevent circuit damage due to faults.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillig et al. (US 2013/0235618) in view of Kanzaki (US 2014/0001988).

Regarding claim 11,
Dillig discloses the above elements from claim 2.
They do not disclose:
wherein the power circuit is structured to harvest power to provide power to operate the control circuit.


wherein the power circuit (Fig. 1, 16) is structured to harvest power to provide power to operate the control circuit (9, ¶0031).

Regarding claim 11 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fault identification and prevention power system from Dillig that opens a contactor in the case of a fault (¶0040) and utilize a current transformer to open a contactor and power an auxiliary circuit to power down the motor and inverter using the current from the transformer in case of power failure or a fault as taught by Kanzaki (¶0031).  This would enable the system to open the contactors even if the power is cut to the system which would improve reliability and lower costs by protecting the circuit from damage.

Regarding claim 12,
Dillig discloses (Fig. 1):
further comprising: a number of line conductors (18, DC link immediate circuit) structured to carry power through the combination motor control device (10, ¶0032-¶0035),

They do not disclose:
wherein the power circuit includes a current transformer arranged to sense current flowing one or more of the line conductors and to harvest power from power flowing through one or more of the line conductors, and wherein the power circuit is electrically connected to one or more of the line conductors and is structured to harvest power from the electrical connection to the one or more line conductors.


wherein the power circuit (fig. 1, 16) includes a current transformer (12) arranged to sense current flowing one or more of the line conductors (W phase going to motor, 6, goes through Dc link) and to harvest power from power flowing through one or more of the line conductors (harvests power through transformer 12, ¶0031, and Dc link during normal operation, ¶0031-¶0032), and wherein the power circuit is electrically connected to one or more of the line conductors (via 12) and is structured to harvest power from the electrical connection to the one or more line conductors (harvests power through transformer 12, ¶0031, and Dc link during normal operation, ¶0031-¶0032).

Regarding claim 12 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fault identification and prevention power system from Dillig that opens a contactor in the case of a fault (¶0040) and utilize a current transformer to open a contactor and power an auxiliary circuit to power down the motor and inverter using the current from the transformer in case of power failure or a fault as taught by Kanzaki (¶0031).  This would enable the system to open the contactors even if the power is cut to the system which would improve reliability and lower costs by protecting the circuit from damage.

Regarding claim 13,
Dillig discloses the above elements from claim 11.
They do not disclose:
wherein the power circuit is structured to harvest power via the current transformer when the isolation switch is closed and to harvest power via the electrical connection to the one or more line conductors when the isolation switch is open.


wherein the power circuit (Fig. 1, 16) is structured to harvest power via the current transformer (12) when the isolation switch is closed (11, when connected to transformer 12 during abnormality) and to harvest power via the electrical connection to the one or more line conductors when the isolation switch is open (connected to motor and not connected to transformer, ¶0031-¶0032).

Regarding claim 13 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fault identification and prevention power system from Dillig that opens a contactor in the case of a fault (¶0040) and utilize a current transformer to open a contactor and power an auxiliary circuit to power down the motor and inverter using the current from the transformer in case of power failure or a fault as taught by Kanzaki (¶0031).  This would enable the system to open the contactors even if the power is cut to the system which would improve reliability and lower costs by protecting the circuit from damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melanson (US 8,198,874) – current transformer with backup power supply

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846